Citation Nr: 1312376	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-39 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from July 1962 to July 1963 with an unverified period of active duty for training (ACDUTRA) from June 1963 to December 1963.  He also served in the National Guard from June 16, 1979 to June 13, 1997 and from June 1997 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Applicable laws and regulations permit service connection for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA); however, the laws limit service connection to only disabilities resulting from injury during inactive duty for training (INACDUTRA), that is diseases which begin during a period of INACDUTRA are not subject to service connection.  See 38 U.S.C.A. § 101 (22), (23), (24); 38 C.F.R. § 3.6. 

In a substantive appeal dated in December 2008, the Veteran indicated that he injured his back in 1990, when he slipped at Redstone Arsenal.  He indicated that he received treatment at an aid station and was given medication and bed rest.  The Veteran reported that he had problems since that incident and received several profiles for his back.  The Veteran has submitted copies of some service treatment records, which reflect that the Veteran reported back pain in January 2000 and in August 2004.  Service treatment records show that the Veteran was given a profile for back pain in January 2000.  

The Board previously remanded this claim in November 2010.  The remand indicated that the RO should contact the National Personnel Records Center (NPRC), United States Army Reserve or any other appropriate agency to include the State Adjudant General, to list the specific dates of the Veteran's active duty, ACDUTRA and/or INACDUTRA.  The remand also directed that any service treatment records should be associated with the claims file.  

Pursuant to the remand, the RO contacted the Adjudant General of the Alabama National Guard and requested copies of all examinations to include the EOD and RAD examinations, a complete copy of the service medical records, a line of duty determination and verification of periods of all active service.  The Alabama Army National Guard provided copies of service treatment records dated from 1977 to 1995.  The Alabama Army National Guard did not provide information regarding the Veteran's periods of active service.  In March 2007, it was indicated that no additional records were located at the NPRC.

The Board finds that an attempt to obtain the Veteran's pay records the Defense Finance Accounting Service (DFAS) should be made as these records can be pertinent in determining the dates of ACDUTRA and INACDUTRA.  In November 2010, the RO sent the Veteran a letter regarding verification of dates of ACDUTRA and INACDUTRA, but the claims file does not reflect that a request for the Veteran's pay records was actually submitted to DFAS. Therefore, on remand, the AMC/ RO should contact DFAS and obtain the Veteran's pay records in order to ascertain the Veteran's periods of ACDUTRA and INACDUTRA.  

In light of the Veteran's assertion that he was treated at an aid station in 1990 for back complaints after a fall at the Redstone Arsenal, Alabama and because no service treatment records have been located regarding that claimed incident, a request to the medical facility located at the Redstone Arsenal should be made to obtain any treatment records that may be located at that facility.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Defense Finance and Accounting Services (DFAS) and request the Veteran's pay/finance records to determine the Veteran's specific dates of active duty, ACDUTRA, and INACDUTRA. The available service records in the claims file include records showing that the Veteran was assigned to the following units in Alabama, the HHC 279th Sig Bn in June 1979, CO C 131st Sig BN in January 1985, HHC 142D Sig BDE in March 1992 and HHC 1169th in June 1997.  All verified periods of service and responses received must be documented and associated with the claims file. 

2.  Contact the Redstone Arsenal, Alabama, and request all available service treatment records of the Veteran, to include records of treatment for back complaints in 1990.  A negative response should be requested if the records are not available.  All attempts to obtain the records should be documented in the claims file.  

3.  Thereafter, the RO should undertake any additional development deemed necessary .

4.  Following the requested development, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


